DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2 and 4-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 3, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 2 and 4-19 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claims 1 and 15 with particular attention to “wherein the vulcanized fiber layer comprises a fiber derived from a wooden fiber and has a tensile strength of 2,000 to 5,000 N/cm2 at 25°C”.
United States Pre-Grant Patent Application Publication No. 2015/0174736 A1 to Sathyanarayanaiah et al. (hereinafter “Sathyanarayanaiah”) teaches an abrasive disk (See Abstract), which comprises: a coated abrasive (pars. [0084-100]); an interposed layer comprising at least a hemp fabric layer (pars. [0038-39]; the natural fiber layer of Sathyanarayanaiah is equivalent to Applicant’s claim term “a hemp fabric layer”) and an adhesive layer (pars. [0063-64]); and a vulcanized fiber layer (pars. [0052-53]). Although Sathyanarayanaiah teaches the abrasive disk includes a vulcanized fiber layer (pars. [0052-53] of Sathyanarayanaiah), Sathyanarayanaiah does not teach explicitly the vulcanized fiber layer comprises “a fiber derived from a wooden fiber and has a tensile strength of 2,000 to 5,000 N/cm2 at 25°C” according to Applicant’s claim language. However, United States Patent No. 4,082,521 to McGarvey (hereinafter “McGarvey”) teaches endless coated abrasive belts require a splice between two ends of coated abrasive sheet material (See Abstract of McGarvey). McGarvey teaches the backing materials include a vulcanized fiber layer (col. 3, ll. 26-31; col. 5, ll. 14-17, ll. 33-36; Table 1 of McGarvey). Although McGarvey does not teach specifically the source material of the vulcanized fiber layer, McGarvey teaches the tensile strength of the vulcanized fiber layer is, e.g., 208 pounds per inch in the warp direction parallel to splice and 230 pounds per inch in the warp direction perpendicular to splice (See Table 1 of McGarvey). Such tensile strength measurements lie outside Applicant’s claimed tensile strength range. For this reason, there is no 2 at 25°C”.
There is no obvious reason to modify the teachings of Sathyanarayanaiah using the teachings of McGarvey and teach “the vulcanized fiber layer comprises a fiber derived from a wooden fiber and has a tensile strength of 2,000 to 5,000 N/cm2 at 25°C” according to Applicant’s independent claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731